 
[logo.jpg]
500 Gran Street
Sault Ste. Marie, ON P6A 5K9
Canada
Phone: (705) 253 0339
Fax : (705) 253 9572
Email: info@bio-carb.com
Web : www.bio-carb.com

--------------------------------------------------------------------------------

October 20, 2011


Dr. Robert Williams
130 De Breslay Ave.
Pointe Claire, QC
H9s 4N3


Dear Dr. Williams,


We are pleased to offer you employment with Bio-Carbon Solutions International
Inc (BCSI) on the terms and conditions set out below in the function of Chief
Technology Officer (CTO). As such, you will report to the Chief Executive
Officer.


Term


Two years commencing October 20, 2011
 
Responsibilities


As CTO you will be accountable for the following operations of the Company:


1. Overseeing the development of REE extraction processes from the different
properties on which the company has interests including collaboration with
universities, testing in pilot facilities, writing and filing patents


2. Oversee technical aspects of exploration campaigns in various locations


3. Other tasks as determined by the company.


Compensation


Your annual contract amount shall be CD$80,000 per annum plus incurred expenses.
Your contract allows you limited consulting activities in areas NOT related to
BCSI, as long as they do not interfere with your primary duties.. You will be
eligible for a discretionary bonus of up to 50% of your compensation provided
certain milestones are achieved (to be established and mutually agreed with the
CEO). Such bonus shall be paid in cash or shares as determined by the Board of
Directors and the Company’s financial position.


Incentives


You are granted an option to purchase 2,400,000 shares of the Company at
US$1.50, vested at the rate of 200,000 per month of services to the company for
two years.  Said options shall expire December 31, 2014.


Termination


The Company may terminate your contract for just cause with a minimum 2 weeks
notice or payment of severance in lieu. On termination of your engagement
contract, the Company will pay any accrued contract owing to the date of
termination.


Remote Verification Technologies & Compliance CO2 Offsets
 
1

--------------------------------------------------------------------------------

 
 
[logo.jpg]
500 Gran Street
Sault Ste. Marie, ON P6A 5K9
Canada
Phone: (705) 253 0339
Fax : (705) 253 9572
Email: info@bio-carb.com
Web : www.bio-carb.com

--------------------------------------------------------------------------------

You shall also return to the Company all property belonging to the Company or
any of its subsidiaries or customers, partners, and all documents and records
containing or referring to any confidential information or giving details of
customers, partners of the Company or giving details of any matter concerning
the Company.


Contractor


Your engagement with BCSI shall be interpreted as a contract and does not
entitle you to any benefits.


Confidentiality and Restrictive Covenant Agreement


The Confidentiality and Restrictive Covenant Agreement (“Confidentiality
Agreement”) attached is an integral part of this employment agreement and by
signing the enclosed duplicate copy of this letter you agree to be bound by all
the terms of the Confidentiality Agreement.


This letter, once signed, contains the terms of your contract with BCSI and
along with documents referenced herein, constitutes the entire understanding
between us with respect to the terms and conditions of your contract and
supersedes all prior discussions between us.


We sincerely hope that your relationship with BCSI is successful and productive.
 
Yours sincerely,


/s/ Luc C  Duchesne
 
Dr Luc C Duchesne
 
CEO
 



I, Robert Williams, have read this letter and its attachments carefully and
understand them. I accept employment with BCSI on the terms and conditions
described in this letter.


Accepted on this 20th day of October, 2011.


/s/ Robert Williams
 
(signature)

 
Remote Verification Technologies & Compliance CO2 Offsets
 
2

--------------------------------------------------------------------------------

 
 
[logo.jpg]
500 Gran Street
Sault Ste. Marie, ON P6A 5K9
Canada
Phone: (705) 253 0339
Fax : (705) 253 9572
Email: info@bio-carb.com
Web : www.bio-carb.com

--------------------------------------------------------------------------------

 
BIO-CARBON SOLUTIONS INTERNATIONAL INC (BSCI)


CONFIDENTIALITY, ASSIGNMENT of INVENTION and RESTRICTIVE COVENANT AGREEMENT


 The undersigned (herein the “Employee” or “I”) confirms and agrees that the
following obligations have been undertaken by him/her as part of the
consideration for employment as a full time Employee by BCSI (which together
with its subsidiaries and affiliates is hereinafter called the “Company”) and in
further consideration of payment to me of the sum of FIVE ($5.00) DOLLARS,
receipt of which is hereby acknowledged.


1. I agree to and do hereby assign to the Company all of the right, title and
interest I have or may subsequently acquire in any inventions or improvements,
in any works in which copyright subsists, in any designs, trade secrets, or in
any other forms of intellectual property (all of the foregoing being hereinafter
referred to as “IP”) within the scope of the business, products or processes of
the Company that are made or created during the course of my engagement with the
Company.


2. I agree to make full disclosure to the Company of all such IP immediately
after it is made or created.


3. I agree to execute and deliver at the request of the Company and at its
expense, all papers, including patent, trade-mark, copyright and design
applications in any and all countries so as to vest title thereto in the Company
and to do all other lawful acts which may be necessary and proper to be done to
give effect to my obligations under this agreement both during my engagement or
employment and afterwards.


4. All papers and records of every kind relating to IP included within the terms
of this Agreement, which shall come into my possession during the term of this
agreement, shall be the sole and exclusive property of the Company and shall be
surrendered to the Company upon termination of my engagement or employment by
the Company, or upon request at any other time.
 
5. Any and all drawings, memoranda, notes or other documents (including copies
thereof) which may come into my possession during my engagement and which are
related in any manner to the business or affairs of the Company, are the
property of the Company, and I shall return the same at the time of termination
of engagement with the Company or at any time when requested to do so by the
Company.


6. I shall not disclose any confidential information acquired by me in the
course of employment except as authorized or directed by the Company, and
regardless of the period during which I am employed by the Company, I will be
bound by this obligation until such time as the information becomes available to
the general public without restrictions. All information regarding the Company’s
business, including IP, technical data, cost estimates, customer lists, price
lists, proposals, forecasts, general correspondence and the like, the results of
research and correspondence and the like, and the results of research and
development work conducted by or on behalf of the Company, shall be presumed to
be confidential, except to the extent the same shall have been made available to
the general public without restriction.
 
Remote Verification Technologies & Compliance CO2 Offsets
 
3

--------------------------------------------------------------------------------

 
 
[logo.jpg]
500 Gran Street
Sault Ste. Marie, ON P6A 5K9
Canada
Phone: (705) 253 0339
Fax : (705) 253 9572
Email: info@bio-carb.com
Web : www.bio-carb.com

--------------------------------------------------------------------------------

7. The Contractor will not disclose the Company’s intellectual property or use
it in connection with the Company’s business any information for a five year
period.


8. During my engagement or employment, I shall not publish articles, give talks
or lectures, or release information in any form to the press, associations, or
trade groups and the like, on subjects relating to the Company’s business or
technical fields in which the Company is interested without the prior written
approval of the Company.


9. In the event that the Company shall cease doing business and no successor or
assign of the Company continues or carries on such business then the Employee
shall be relieved of his/her obligations under paragraph 9 hereof.


10. Nothing herein shall be construed as defining the Contractor’s terms of
contract or limiting in any way the right of the Company or the Employee’s right
to terminate the same.


11. This Agreement shall enure to the benefit of and be binding upon the
successors and assigns of the Company, and the provisions as to the execution of
documents, and to the return of drawings, memoranda, notes or documents which
are the property of the Company and, to the extent possible, the obligation not
to publish or otherwise disclose shall be binding upon the Employee’s heirs,
executors and administrators.


12. The invalidity of any portion of this agreement will not and shall not be
deemed to affect the validity of any other provision. In the event that any
portion of this agreement is invalid, the parties agree that the remaining
provisions shall be deemed to be in full force and effect as if they had been
executed by both parties subsequent to expungement of the invalid provision and
the parties will negotiate in good faith to replace the severed provision with
another lawful one which has to the extent lawfully possible, the same economic
effect on the parties hereto.


13. This agreement shall be governed by the laws of the Province of Ontario.
This agreement shall survive the termination of any other relationship of the
Employee and the Company
 
SIGNATURES


CONTRACTOR


By:
/s/ Robert Williams
   
Employee:
Robert Williams
Date
October 21, 2011
   
BIO-CARBON SOLUTIONS INTERNATIONAL INC
   
By:
/s/ Luc C Duchesne
   
Director:
Luc C Duchesne
Date
October 21, 2011

 
Remote Verification Technologies & Compliance CO2 Offsets
 
4

--------------------------------------------------------------------------------

 